


Exhibit 10.29

 

Guess?, Inc.

Supplemental Executive Retirement Plan

Plan Document

 

Effective January 1, 2006
(Amended and Restated
Effective December 18, 2008)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1

 

DEFINITIONS

1

 

 

 

ARTICLE 2

 

ELIGIBILITY

8

 

 

 

2.1

Selection by Committee

8

 

 

 

2.2

Enrollment Requirements

8

 

 

 

2.3

Commencement of Participation

8

 

 

 

ARTICLE 3

 

BENEFITS

8

 

 

 

3.1

Retirement Benefit

8

 

 

 

3.2

Termination Benefit

8

 

 

 

3.3

Disability Benefit

8

 

 

 

3.4

Change in Control Benefit

9

 

 

 

3.5

Death Prior to the Commencement of Benefits

9

 

 

 

3.6

Death After the Commencement of Benefits

9

 

 

 

3.7

Limitation on Benefits

9

 

 

 

3.8

Withholding and Payroll Taxes

9

 

 

 

ARTICLE 4

 

FORMS OF BENEFIT PAYMENT

9

 

 

 

4.1

Normal Form of Benefits

9

 

 

 

4.2

Optional Form of Benefits

9

 

 

 

4.3

Changes to Form of SERP Benefit

10

 

 

 

ARTICLE 5

 

FORFEITURE

10

 

 

 

5.1

Forfeiture

10

 

 

 

ARTICLE 6

 

TERMINATION OF PLAN PARTICIPATION, AMENDMENT OR MODIFICATION OF THE PLAN

10

 

 

 

6.1

Termination of Plan Participation

10

 

 

 

6.2

Amendment

11

 

 

 

6.3

Effect of Payment

11

 

 

 

ARTICLE 7

 

OTHER BENEFITS AND AGREEMENTS

11

 

 

 

7.1

Coordination with Other Benefits

11

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

ARTICLE 8

 

ADMINISTRATION OF THE PLAN

12

 

 

 

8.1

Committee Duties

12

 

 

 

8.2

Agents

12

 

 

 

8.3

Binding Effect of Decisions

12

 

 

 

8.4

Indemnity of Committee

12

 

 

 

8.5

Company Information

12

 

 

 

ARTICLE 9

 

CLAIMS PROCEDURES

12

 

 

 

9.1

Presentation of Claim

12

 

 

 

9.2

Notification of Decision

13

 

 

 

9.3

Review of a Denied Claim

13

 

 

 

9.4

Decision on Review

13

 

 

 

9.5

Legal Action

14

 

 

 

ARTICLE 10

 

BENEFICIARY DESIGNATION

14

 

 

 

10.1

Beneficiary

14

 

 

 

10.2

Beneficiary Designation; Change; Spousal Consent

14

 

 

 

10.3

Acknowledgment

14

 

 

 

10.4

No Beneficiary Designation

14

 

 

 

10.5

Doubt as to Beneficiary

14

 

 

 

10.6

Discharge of Obligations

15

 

 

 

ARTICLE 11

 

TRUST

15

 

 

 

11.1

Establishment of the Trust

15

 

 

 

11.2

Interrelationship of the Plan and the Trust

15

 

 

 

11.3

Distributions From the Trust

15

 

 

 

11.4

Funding Limitation

15

 

 

 

ARTICLE 12

 

MISCELLANEOUS

15

 

 

 

12.1

Status of the Plan

15

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

12.2

Unsecured General Creditor

15

 

 

 

12.3

Employer’s Liability

16

 

 

 

12.4

Nonassignability

16

 

 

 

12.5

Not a Contract of Employment

16

 

 

 

12.6

Furnishing Information

16

 

 

 

12.7

Terms

16

 

 

 

12.8

Captions

16

 

 

 

12.9

Governing Law

16

 

 

 

12.10

Notice

16

 

 

 

12.11

Successors

17

 

 

 

12.12

Spouse’s Interest

17

 

 

 

12.13

Validity

17

 

 

 

12.14

Incompetent

17

 

 

 

12.15

Court Order

17

 

 

 

12.16

Insurance

17

 

 

 

12.17

Legal Fees To Enforce Rights After Change in Control

18

 

iii

--------------------------------------------------------------------------------


 

GUESS?, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective January 1, 2006

(Amended and Restated Effective December 18, 2008)

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Guess?, Inc., a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. 
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

 

ARTICLE 1

Definitions

 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 


1.1           “ACTUARIAL EQUIVALENT” SHALL MEAN A BENEFIT OR BENEFITS, OR A
PAYMENT OR PAYMENTS, WHICH ARE OF EQUAL VALUE TO THE BENEFITS FOR WHICH THEY ARE
TO BE SUBSTITUTED.  EQUIVALENCE OF VALUE IS DETERMINED FROM ACTUARIAL
CALCULATIONS BASED ON CERTAIN ACTUARIAL ASSUMPTIONS AS TO MORTALITY AND
INTEREST, APPLIED WITH RESPECT TO THE PARTICULAR FORM OR FORMS OF PAYMENT UNDER
THIS PLAN.  FOR PURPOSES OF THIS PLAN, THE FOLLOWING SHALL BE USED IN ANY
ACTUARIAL CALCULATIONS: (A) THE 1983 GAM RATE TABLES FOR MALES AND FEMALES, AND
(B) AN ANNUAL RATE EQUAL TO 6%.  FOR PURPOSES OF THIS PLAN, THE STANDARD FORM OF
BENEFIT SHALL BE A LIFE ANNUITY AS SET FORTH IN ARTICLE 4.


 


1.2           “AVERAGE COMPENSATION” SHALL MEAN THE HIGHEST AVERAGE OF A
PARTICIPANT’S COMPENSATION PAID DURING ANY TWO (2) FULL CALENDAR YEARS OF
EMPLOYMENT WITH THE EMPLOYER (OR, IF A PARTICIPANT HAS BEEN EMPLOYED FOR LESS
THAN TWO (2) FULL CALENDAR YEARS, THE ACTUAL NUMBER OF THE PARTICIPANT’S FULL
CALENDAR YEARS OF EMPLOYMENT WITH THE EMPLOYER) OUT OF THE LAST THREE (3) FULL
CALENDAR YEARS OF EMPLOYMENT IMMEDIATELY PRIOR TO THE PARTICIPANT’S
DETERMINATION DATE.


 


1.3           “BENEFICIARY” OR “BENEFICIARIES” SHALL MEAN ONE OR MORE PERSONS,
TRUSTS, ESTATES OR OTHER ENTITIES DESIGNATED IN ACCORDANCE WITH ARTICLE 10 THAT
IS ENTITLED TO RECEIVE BENEFITS UNDER THIS PLAN UPON THE DEATH OF A PARTICIPANT.


 


1.4           “BENEFICIARY DESIGNATION FORM” SHALL MEAN THE FORM ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND
RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE BENEFICIARIES.

 

1

--------------------------------------------------------------------------------


 


1.5           “BENEFIT PERCENTAGE” SHALL BE USED TO DETERMINE A PARTICIPANT’S
SERP BENEFIT AND SHALL BE CALCULATED ON THE BASIS OF THE PARTICIPANT’S YEARS OF
SERVICE AS OF THE DETERMINATION DATE, IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

 

Years of Service

 

Benefit Percentage

 

 

 

1

 

2.50

%

 

 

2

 

5.00

%

 

 

3

 

7.50

%

 

 

4

 

10.00

%

 

 

5

 

12.50

%

 

 

6

 

15.00

%

 

 

7

 

17.50

%

 

 

8

 

20.00

%

 

 

9

 

22.50

%

 

 

10

 

25.00

%

 

 

11

 

27.50

%

 

 

12

 

30.00

%

 

 

13

 

32.50

%

 

 

14

 

35.00

%

 

 

15

 

37.50

%

 

 

16

 

40.00

%

 

 

17

 

42.50

%

 

 

18

 

45.00

%

 

 

19

 

47.50

%

 

 

20

 

50.00

%

 

 

21

 

52.50

%

 

 

22

 

55.00

%

 

 

23

 

57.50

%

 

 

24 or more

 

60.00

%

 


 

The maximum Benefit Percentage used for purposes of determining a Participant’s
SERP Benefit shall be fifty percent (50%); provided, however, that the maximum
Benefit Percentage used for purposes of determining the SERP Benefit for each of
Maurice Marciano and Paul Marciano shall be sixty percent (60%).

 


1.6           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.7           “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF A “CHANGE IN THE
OWNERSHIP” OF THE COMPANY, A “CHANGE IN THE EFFECTIVE CONTROL” OF THE COMPANY OR
A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS” OF THE
COMPANY, AS DETERMINED IN ACCORDANCE WITH TREASURY REGULATIONS
SECTION 1.409A-3(I)(5).


 


1.8           “CHANGE IN CONTROL BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN
SECTION 3.4.


 


1.9           “CLAIMANT” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.1.


 

2

--------------------------------------------------------------------------------


 


1.10         “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS IT MAY BE
AMENDED FROM TIME TO TIME.


 


1.11         “COMMITTEE” SHALL MEAN THE COMMITTEE DESCRIBED IN ARTICLE 8.


 


1.12         “COMPANY” SHALL MEAN GUESS?, INC., A DELAWARE CORPORATION, AND ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR BUSINESS.


 


1.13         “COMPENSATION” SHALL MEAN THE ANNUAL BASE SALARY AND BONUS PAID TO
A PARTICIPANT PURSUANT TO THE GUESS?, INC. ANNUAL INCENTIVE BONUS PLAN AND/OR
SUCH OTHER BONUS OR INCENTIVE ARRANGEMENT DESIGNATED BY THE COMMITTEE, AND SUCH
OTHER CASH-BASED COMPENSATION SPECIFICALLY DESIGNATED AS COMPENSATION HEREUNDER
BY THE COMMITTEE.  EXCEPT FOR ANY SUCH CASH-BASED COMPENSATION SPECIFICALLY
DESIGNATED BY THE COMMITTEE AS COMPENSATION, COMPENSATION SHALL NOT INCLUDE
COMMISSIONS, OVERTIME, FRINGE BENEFITS, STOCK OPTIONS AND OTHER EQUITY-BASED
AWARDS, RELOCATION EXPENSES, NON-MONETARY AWARDS, DIRECTOR FEES AND OTHER FEES,
AIRPLANE BENEFITS AND AUTOMOBILE AND OTHER ALLOWANCES (WHETHER OR NOT SUCH
ALLOWANCES ARE INCLUDED IN THE PARTICIPANT’S GROSS INCOME).  ANNUAL BASE SALARY
AND BONUS AMOUNTS SHALL BE CALCULATED BEFORE REDUCTION FOR COMPENSATION DEFERRED
PURSUANT TO ALL QUALIFIED, NON-QUALIFIED AND CODE SECTION 125 PLANS OF THE
EMPLOYER; PROVIDED, HOWEVER, THAT ALL SUCH AMOUNTS WILL BE INCLUDED IN
COMPENSATION ONLY TO THE EXTENT THAT HAD THERE BEEN NO SUCH PLAN, THE AMOUNT
WOULD HAVE BEEN PAYABLE IN CASH TO THE PARTICIPANT IN SUCH PLAN YEAR.  ANY
ANNUAL BASE SALARY AMOUNTS TO WHICH A PARTICIPANT IS OTHERWISE ENTITLED TO
RECEIVE BUT WHICH ARE VOLUNTARILY FOREGONE AT THE ELECTION OF THE PARTICIPANT
(AS AGREED TO BY THE COMPANY) SHALL BE CONSIDERED COMPENSATION FOR PURPOSES OF
THIS PLAN FOR THE CALENDAR YEAR IN WHICH SUCH AMOUNTS WOULD HAVE OTHERWISE BEEN
PAID IN ACCORDANCE WITH USUAL COMPANY PRACTICES IF NOT VOLUNTARILY FOREGONE.


 

1.14         “Death Benefit” shall mean the benefits due, if any, to a
Participant’s Beneficiary pursuant to Article 3 upon the Participant’s death.

 


1.15         “DETERMINATION DATE” SHALL MEAN, FOR PURPOSES OF CALCULATING THE
SERP BENEFIT, THE FIRST TO OCCUR OF A PARTICIPANT’S (A) SEPARATION FROM SERVICE,
(B) DEATH, OR (C) DISABILITY, AS APPLICABLE.


 


1.16         “DISABILITY” OR “DISABLED” SHALL MEAN THAT A PARTICIPANT IS
(A) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, OR (B) BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL
OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED
TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3) MONTHS UNDER
AN ACCIDENT OR HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER. 
FOR PURPOSES OF THIS PLAN, A PARTICIPANT SHALL BE DEEMED DISABLED IF DETERMINED
TO BE TOTALLY DISABLED BY THE SOCIAL SECURITY ADMINISTRATION.  A PARTICIPANT
SHALL ALSO BE DEEMED DISABLED IF DETERMINED TO BE DISABLED IN ACCORDANCE WITH
THE APPLICABLE DISABILITY INSURANCE PROGRAM OF SUCH PARTICIPANT’S EMPLOYER,
PROVIDED THAT THE DEFINITION OF “DISABILITY” APPLIED UNDER SUCH DISABILITY
INSURANCE PROGRAM COMPLIES WITH THE DEFINITION IN THIS SECTION.


 


1.17         “DISABILITY BENEFIT” SHALL MEAN THE BENEFIT SET FORTH IN
SECTION 3.3.


 


1.18         “ELECTION FORM” SHALL MEAN THE FORM ESTABLISHED FROM TIME TO TIME
BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND RETURNS TO THE
COMMITTEE TO MAKE AN ELECTION UNDER THE PLAN.


 

3

--------------------------------------------------------------------------------


 


1.19         “EMPLOYEE” SHALL MEAN A PERSON WHO IS AN EMPLOYEE OF ANY EMPLOYER.


 


1.20         “EMPLOYER(S)” SHALL BE DEFINED AS FOLLOWS:


 

(a)           Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor; and

 

(b)           For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:

 

(i)            The entity for which the Participant performs services and with
respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and

 

(ii)           All other entities with which the entity described above would be
aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable.  In order to identify the group of entities described
in the preceding sentence, the Committee shall use an ownership threshold of 50%
as a substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (A) Code
Section 1563 for determining a controlled group of corporations under Code
Section 414(b), and (B) Treasury Regulations Section 1.414(c)-2 for determining
the trades or businesses that are under common control under Code
Section 414(c).

 


1.21         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


1.22         “ESTIMATED SOCIAL SECURITY BENEFIT” MEANS THE MONTHLY AMOUNT OF
PRIMARY OLD AGE INSURANCE BENEFITS AVAILABLE TO A PARTICIPANT UNDER THE
PROVISIONS OF TITLE II OF THE SOCIAL SECURITY ACT AS IN EFFECT FOR THE YEAR
DURING WHICH THE PARTICIPANT SEPARATES FROM SERVICE ON OR AFTER ATTAINING AGE
SIXTY-FIVE, WITHOUT REGARD TO ANY INCREASES IN THE WAGE BASE OR BENEFIT LEVELS
OR ANY OTHER CHANGE IN THE LAW THAT TAKES EFFECT THEREAFTER AND, IF THE
PARTICIPANT’S DETERMINATION DATE OCCURS PRIOR TO ATTAINING AGE SIXTY-FIVE,
ASSUMING THE PARTICIPANT’S SALARY WOULD HAVE REMAINED CONSTANT TO AGE
SIXTY-FIVE.


 


1.23         “FIFTEEN YEAR TERM CERTAIN LIFE ANNUITY” SHALL MEAN A BENEFIT THAT
IS PAYABLE MONTHLY IN THE FORM OF AN ANNUITY FOR THE LIFE OF THE PARTICIPANT OR
FIFTEEN (15) YEARS, WHICHEVER IS LONGER, AND THAT IS EQUAL TO THE PARTICIPANT’S
SERP BENEFIT.


 


1.24         “JOINT AND 50% SURVIVOR ANNUITY” SHALL MEAN A BENEFIT THAT IS
PAYABLE MONTHLY IN THE FORM OF AN ANNUITY FOR THE LIFE OF THE PARTICIPANT WITH A
50% SURVIVOR ANNUITY FOR THE LIFE OF SUCH PARTICIPANT’S BENEFICIARY, AND THAT IS
EQUAL TO THE PARTICIPANT’S SERP BENEFIT.


 


1.25         “LIFE ANNUITY” SHALL MEAN A BENEFIT THAT IS PAYABLE MONTHLY IN THE
FORM OF AN ANNUITY FOR THE LIFE OF THE PARTICIPANT AND THAT IS EQUAL TO THE
PARTICIPANT’S SERP BENEFIT.


 

4

--------------------------------------------------------------------------------


 


1.26         “PARTICIPANT” SHALL MEAN ANY EMPLOYEE, (I) WHO IS SELECTED TO
PARTICIPATE IN THE PLAN, (II) WHO COMPLETES THE APPLICABLE ENROLLMENT
REQUIREMENTS ESTABLISHED BY THE COMMITTEE IN ACCORDANCE WITH SECTION 2.3, AND
(III) WHOSE PLAN AGREEMENT HAS NOT TERMINATED.


 


1.27         “PLAN” SHALL MEAN THE GUESS?, INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN, WHICH SHALL BE EVIDENCED BY THIS INSTRUMENT AND BY EACH PLAN
AGREEMENT, AS AMENDED FROM TIME TO TIME.


 


1.28         “PLAN AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT IN THE FORM
PRESCRIBED BY OR ACCEPTABLE TO THE COMMITTEE THAT EVIDENCES A PARTICIPANT’S
AGREEMENT TO THE TERMS OF THE PLAN AND WHICH MAY ESTABLISH ADDITIONAL TERMS OR
CONDITIONS OF PLAN PARTICIPATION FOR A PARTICIPANT.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, THE MOST RECENT PLAN AGREEMENT ACCEPTED WITH RESPECT TO A
PARTICIPANT SHALL SUPERSEDE ANY PRIOR PLAN AGREEMENTS FOR SUCH PARTICIPANT. 
PLAN AGREEMENTS MAY VARY AMONG PARTICIPANTS AND MAY PROVIDE ADDITIONAL BENEFITS
NOT SET FORTH IN THE PLAN OR LIMIT THE BENEFITS OTHERWISE PROVIDED UNDER THE
PLAN; PROVIDED, HOWEVER, THAT ANY SUCH ADDITIONAL BENEFITS OR BENEFIT
LIMITATIONS MUST BE AGREED UPON BY BOTH THE EMPLOYER AND THE PARTICIPANT.


 


1.29         “PLAN YEAR” SHALL MEAN A PERIOD BEGINNING ON JANUARY 1 OF EACH
CALENDAR YEAR AND CONTINUING THROUGH DECEMBER 31 OF SUCH CALENDAR YEAR.


 


1.30         “RETIREMENT” OR “RETIRES” SHALL MEAN A PARTICIPANT’S SEPARATION
FROM SERVICE ON OR AFTER THE DATE ON WHICH THE PARTICIPANT HAS ATTAINED AGE
SIXTY-FIVE (65).


 

1.31         “Retirement Benefit” shall mean the benefit set forth in
Section 3.1.

 

1.32         “Separation from Service” shall mean a termination of services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treasury Regulation Section 1.409A-1(h) and
consistent with the rules set forth below.  In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

 

(a)           For a Participant who provides services to an Employer as an
Employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer.  For this purpose, a Participant terminates
employment when the facts and circumstances indicate that the Participant and
his or her Employer reasonably anticipate that no further services will be
performed for the Employer after a certain date, or that the level of bona fide
services the Participant will perform for the Employer after such date (whether
as an Employee or as an independent contractor) will permanently decrease to no
more than 20% of the average level of bona fide services performed by such
Participant (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Participant has been providing services to the Employer less
than 36 months).

 

(b)           If a Participant is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Participant and
the Employer shall be treated as continuing intact for purposes of this Plan,
provided that the period of such leave does not exceed 6 months, or if longer,
so long as the Participant retains a right to reemployment with the Employer
under an applicable statute or by contract.  If the period of a military leave,
sick leave, or other bona fide leave of absence exceeds 6 months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship shall be considered to be terminated
for purposes of this Plan as of the first day immediately following the end of
such 6-month period.  In applying the provisions of this paragraph, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer.

 

5

--------------------------------------------------------------------------------

 

(c)           For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (a) and (b) of this
Section, respectively.  Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (b) of this Section.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a member of the
board of directors of any Employer (a “Director”), to the extent permitted by
Treas. Reg. §1.409A-1(h)(5) the services provided by such Participant as a
Director shall not be taken into account in determining whether the Participant
has experienced a Separation from Service as an Employee.

 

1.33         “SERP Benefit” shall mean a monthly amount, payable to a
Participant in the form provided in Article 4 and commencing in accordance with
the provisions of Article 3.  Notwithstanding the actual commencement date of
the SERP Benefit, the monthly amount shall be fixed and determined and shall be
computed based on the Participant’s Determination Date as follows:

 


(A)       THE PARTICIPANT’S AVERAGE COMPENSATION, DIVIDED BY TWELVE (12);


 


(B)       THE AMOUNT DETERMINED IN (A) ABOVE MULTIPLIED BY THE PARTICIPANT’S
BENEFIT PERCENTAGE;


 


(C)       THE AMOUNT DETERMINED IN (B) ABOVE LESS THE PARTICIPANT’S ESTIMATED
SOCIAL SECURITY BENEFIT;


 


(D)       THE AMOUNT DETERMINED IN (C) ABOVE MULTIPLIED BY THE PARTICIPANT’S
VESTING PERCENTAGE.


 


1.34         “TEN YEAR TERM CERTAIN LIFE ANNUITY” SHALL MEAN A BENEFIT THAT IS
PAYABLE MONTHLY IN THE FORM OF AN ANNUITY FOR THE LIFE OF THE PARTICIPANT OR TEN
(10) YEARS, WHICHEVER IS LONGER, AND THAT IS EQUAL TO THE PARTICIPANT’S SERP
BENEFIT.


 

1.35         “Termination Benefit” shall mean the benefit set forth in
Section 3.2.

 

6

--------------------------------------------------------------------------------


 

1.36         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 11.

 

1.37         “Years of Plan Participation” shall mean the total number of full
Plan Years a Participant has been a Participant in the Plan prior to the
Participant’s Determination Date.  Any partial year shall not be counted.

 

1.38         “Years of Service” shall mean the total number of full years in
which a Participant has been employed by one or more Employers prior to the
Participant’s Determination Date.  For purposes of this definition, a year of
employment shall be a 365 day period (or 366 day period in the case of a leap
year) that, for the first year of employment, commences on the Employee’s date
of hiring and that, for any subsequent year, commences on an anniversary of that
hiring date.  The Committee shall make a determination as to whether any partial
year of employment shall be counted as a Year of Service.  The maximum number of
Years of Service that may be used for purposes of determining a Participant’s
Benefit Percentage under this Plan shall be twenty (20) years; provided,
however, that the maximum number of Years of Service that may be used for
purposes of determining the Benefit Percentage for each of Maurice Marciano and
Paul Marciano under this Plan shall be twenty four (24) years.

 


1.39         “VESTING PERCENTAGE” SHALL BE USED TO DETERMINE A PARTICIPANT’S
SERP BENEFIT.  A PARTICIPANT’S VESTING PERCENTAGE SHALL BE DETERMINED IN
ACCORDANCE WITH THE SCHEDULE SET FORTH IN HIS OR HER PLAN AGREEMENT OR ANY OTHER
AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT AND HIS OR HER EMPLOYER.  IF NOT
ADDRESSED IN SUCH AGREEMENTS, A PARTICIPANT’S VESTING PERCENTAGE SHALL BE BASED
ON THE PARTICIPANT’S YEARS OF PLAN PARTICIPATION AS OF THE DETERMINATION DATE,
IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

 

Years of Plan Participation

 

Vesting Percentage

 

 

 

1-5

 

0

%

 

 

6

 

20

%

 

 

7

 

40

%

 

 

8

 

60

%

 

 

9

 

80

%

 

 

10 or more

 

100

%

 

 

Notwithstanding the foregoing, upon death, Disability or a Change in Control,
the Participant shall become fully vested and the Vesting Percentage shall be
one hundred percent (100%); provided, however, the vesting schedule described
above shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to apply (unless such Participant is
entitled to a “gross-up” payment to eliminate the effect of the excise tax under
Section 4999 of the Code pursuant to his or her employment agreement or other
agreement entered into between such Participant and the Employer, or any such
agreement with the Participant that provides other express treatment of the
Participant’s benefits with respect to the application of Section 280G).  In the
event of such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Code Section 280G.  In such case, the Committee must provide to the Participant
within ninety (90) days of such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”). 
The opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations.  The cost of such opinion shall be paid for by
the Company.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 2

Eligibility

 

2.1           Selection by Committee.  Participation in the Plan shall be
limited to a select group of management and highly compensated Employees of an
Employer, as determined by the Committee in its sole discretion.

 

2.2           Enrollment Requirements.  As a condition to participation, a
Participant shall complete, execute and return to the Committee a Plan Agreement
and a Beneficiary Designation Form, all within the time period specified by the
Committee.  In addition, the Committee shall establish from time to time such
other enrollment requirements as it determines in its sole discretion are
necessary.

 

2.3           Commencement of Participation.  Provided that a Participant has
met all enrollment requirements set forth in this Plan and required by the
Committee, including returning all required documents to the Committee within
the specified time period, he or she shall commence participation in the Plan on
the date specified by the Committee.  If a Participant fails to meet any such
requirements within the period required, in accordance with Section 2.2, he
shall not be eligible to participate in the Plan until the completion of those
requirements.

 

ARTICLE 3

Benefits

 

3.1           Retirement Benefit.  Subject to Section 3.4, a Participant who
experiences a Separation from Service that qualifies as a Retirement shall
receive, as his Retirement Benefit, a SERP Benefit in the form set forth in
Article 4.  Retirement Benefit payments shall commence within sixty (60) days
immediately following the last day of the six-month period immediately following
the date on which the Participant experiences such Separation from Service.

 

3.2           Termination Benefit.  Subject to Section 3.4, a Participant who
experiences a Separation from Service that does not qualify as a Retirement
shall receive as his Termination Benefit, a SERP Benefit in the form set forth
in Article 4.  Termination Benefit payments shall commence within sixty (60)
days immediately following the last day of the six-month period immediately
following the date on which the Participant attains age sixty-five (65).

 

3.3           Disability Benefit.  If a Participant experiences a Disability
during his employment and prior to such Participant’s attainment of age
sixty-five (65), he shall receive, as his Disability Benefit, a SERP Benefit in
the form of a lump sum that is the Actuarial Equivalent of the Participant’s
SERP Benefit had such SERP Benefit been payable in the form of a Life Annuity
commencing at age sixty-five (65).  If a Participant experiences a Disability
during his employment and on or after such Participant’s attainment of age
sixty-five (65), he shall receive, as his Disability Benefit, a SERP Benefit in
the form set forth in Article 4.  Disability Benefit payments shall commence
within sixty (60) days following the date on which the Participant experiences a
Disability.

 

8

--------------------------------------------------------------------------------


 

3.4           Change in Control Benefit.  If a Participant experiences a
Separation from Service within the twelve-month period immediately following a
Change in Control, the Participant shall receive as his Change in Control
Benefit, a SERP Benefit in the form of a lump sum that is the Actuarial
Equivalent of the Participant’s SERP Benefit had such benefit been payable in
the form set forth in Article 4.  The Change in Control Benefit payment shall be
made within sixty (60) days immediately following the last day of the six-month
period immediately following the date on which the Participant experiences such
Separation from Service.

 

3.5           Death Prior to the Commencement of Benefits.  If a Participant who
is entitled to a benefit pursuant to this Plan should die prior to the date on
which his benefit payment is scheduled to commence, the form in which the
Participant elected to receive such benefit shall determine the amount, if any,
payable to such Participant’s Beneficiary as a Death Benefit.  The Death
Benefit, if any, shall be a SERP Benefit in the form of a lump sum that is the
Actuarial Equivalent of the Participant’s SERP Benefit, with such Actuarial
Equivalent determined as of the day immediately preceding the day of the
Participant’s death.  Payment of the Death Benefit, if any, will be made to the
Beneficiary no later than sixty (60) days after the date of the Participant’s
death.

 

3.6           Death After the Commencement of Benefits.  If a Participant dies
after his benefits have commenced, the form in which such Participant’s benefits
have been paid shall determine the amount, if any, and the form of the Death
Benefit payable to such Participant’s Beneficiary.

 

3.7           Limitation on Benefits.  Notwithstanding the foregoing provisions
of this Article 3, in no event shall a Participant or his Beneficiary receive
more than one form of benefit under this Article 3.

 

3.8           Withholding and Payroll Taxes.  The Employer shall withhold from
any and all benefits made under this Article 3, or from cash compensation if
withholding is required prior to payment of benefits, all federal, state, local
or foreign income, employment and other taxes required to be withheld by the
Employer in connection with the benefits hereunder, in amounts to be determined
in the sole discretion of the Employer.

 

ARTICLE 4

Forms of Benefit Payment

 

4.1           Normal Form of Benefits.  Except as provided in Article 3, a
Participant who is entitled to receive a SERP Benefit pursuant to this Plan
shall receive such benefit in the form of a Life Annuity unless an optional form
of benefit payment is elected by a Participant in accordance with Section 4.2.

 

4.2           Optional Form of Benefits.  A Participant may elect, in connection
with his commencement of participation in the Plan, to receive his SERP Benefit
in a form other than a Life Annuity by electing to receive such benefit in the
form of a (i) Ten Year Term Certain Life Annuity, (ii) Fifteen Year Term Certain
Life Annuity, or (iii) Joint and 50% Survivor Annuity; provided, however, that
the Participant’s SERP Benefit will be increased or decreased, as applicable, to
be a benefit that is the Actuarial Equivalent of a Life Annuity, and which
reflects the actual form of benefit payment elected by the Participant pursuant
to this Section 4.2.  If a Participant does not make any election in connection
with his commencement of participation in the Plan with respect to the form of
the benefit in accordance with this Section 4.2, then such Participant shall be
deemed to have elected to receive such benefit as a Life Annuity in accordance
with Section 4.1.

 

9

--------------------------------------------------------------------------------


 

4.3           Changes to Form of SERP Benefit.  To the extent permitted by
Treasury Regulations Section 1.409A-2(b)(2)(ii), a Participant may change the
form of his SERP Benefit from one type of life annuity to another type of life
annuity, provided that such annuities are actuarially equivalent and have the
same scheduled date for the first payment.  To make such a change, the
Participant must submit an Election Form electing such change and the Election
Form must be received by the Company before any annuity payment has been made
under the terms of the Plan to that Participant.

 

ARTICLE 5

Forfeiture

 

5.1           Forfeiture.  Notwithstanding any provision of this Plan to the
contrary, the right of a Participant and his Beneficiaries to be eligible to
receive or to continue to receive benefits hereunder is expressly conditioned
upon the Participant not violating any noncompete provisions contained in the
Participant’s Plan Agreement.  If the Committee determines that a Participant
has violated the terms of this Section 5.1, the Participant and his or her
Beneficiaries shall forfeit any benefits not yet received under this Plan and
shall be required to repay to the Employer any benefits already received from
the Plan.

 

ARTICLE 6

Termination of Plan Participation, Amendment or Modification of the Plan

 

6.1           Termination of Plan Participation.  Although each Employer
anticipates that it will continue the Plan for an indefinite period of time,
there is no guarantee that any Employer will continue the Plan or will not
terminate the Plan at any time in the future.  Accordingly, each Employer
reserves the right to terminate the participation in the Plan as to some or all
of the Participants at any time.  Following the termination of participation in
the Plan, (i) each affected Participant’s SERP Benefit shall stop accruing
(except for necessary actuarial adjustments), and (ii) each Participant’s SERP
Benefit (determined without regard to any increases in Compensation, Years of
Service or Years of Plan Participation after the termination of the
participation in the Plan) shall commence no sooner than the date on which the
Participant or his Beneficiary becomes eligible to receive such benefit in
accordance with Articles 3 and 4 of the Plan.

 


NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMISSIBLE UNDER TREASURY
REGULATIONS SECTION 1.409A-3(J)(4)(IX), FOLLOWING A CHANGE IN CONTROL EACH
EMPLOYER MAY, IN ITS DISCRETION, TERMINATE THE PARTICIPATION IN THE PLAN WITH
RESPECT TO ALL PARTICIPANTS AND DISTRIBUTE BENEFITS TO THE PARTICIPANTS IN THE
FORM OF A LUMP SUM THAT IS THE ACTUARIAL EQUIVALENT OF EACH PARTICIPANT’S SERP
BENEFIT, DETERMINED AS OF THE DATE OF THE TERMINATION OF PARTICIPATION IN THE
PLAN (WITHOUT REGARD TO ANY INCREASES IN COMPENSATION, YEARS OF SERVICE OR YEARS
OF PLAN PARTICIPATION AFTER SUCH DATE), PROVIDED THAT THE DISTRIBUTION OF THE
PARTICIPANTS’ BENEFITS ARE MADE NO LATER THAN SIX (6) MONTHS AFTER THE CHANGE IN
CONTROL.


 

10

--------------------------------------------------------------------------------


 


THE TERMINATION OF PARTICIPATION IN THE PLAN ACCORDANCE WITH THIS SECTION 6.1
SHALL NOT ADVERSELY AFFECT ANY PARTICIPANT OR BENEFICIARY WHO HAS BECOME
ENTITLED TO THE PAYMENT OF ANY BENEFITS UNDER THE PLAN AS OF THE DATE OF SUCH
TERMINATION OF PARTICIPATION.


 

6.2           Amendment.

 

(a)           The Board may, at any time, amend or modify the Plan in whole or
in part.  Notwithstanding the foregoing, (i) no amendment or modification shall
be effective to reduce any benefits a Participant has become entitled to as of
the date the amendment or modification is made, and (ii) no amendment or
modification of this Section 6.2 shall be effective.

 

(b)           If a Participant’s Plan Agreement contains benefits or limitations
that are not in this Plan document, the Board may amend or terminate such
provisions with the written consent of the Participant.

 

(c)           Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee or the Board determines that any provision of the Plan
or any Plan Agreement may cause amounts deferred under the Plan to become
immediately taxable to any Participant under Code Section 409A and related
Treasury guidance, the Board may (i) adopt such amendments to the Plan, Plan
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that are determined to be necessary or
appropriate to preserve the intended tax treatment of the Plan benefits provided
by the Plan and/or (ii) take such other actions that are determined to be
necessary or appropriate to comply with the requirements of Code Section 409A
and related Treasury guidance.

 

6.3           Effect of Payment.  Absent the earlier termination, modification
or amendment of the Plan, the full payment of the applicable benefit as provided
under Articles 3 and 4 of the Plan shall completely discharge all obligations to
a Participant and his Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

 

ARTICLE 7

Other Benefits and Agreements

 

7.1           Coordination with Other Benefits.  The benefits provided for a
Participant and such Participant’s Beneficiaries under this Plan are in addition
to any other benefits available to the Participant under any other plan or
program for employees of the Participant’s Employer.  The Plan shall supplement
and shall not supersede, modify or amend any other such plan or program except
as may otherwise be expressly provided.

 

11

--------------------------------------------------------------------------------

 

ARTICLE 8

Administration of the Plan

 

8.1           Committee Duties.  This Plan shall be administered by a Committee,
which shall consist of the Compensation Committee of the Board.  Members of the
Committee may not be Participants under this Plan. The Committee shall also have
the discretion and authority to (a) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and
(b) decide or resolve any and all questions including interpretations of this
Plan, and find facts necessary to make such determinations as may arise in
connection with the Plan.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by the Participant,
the Employer or appropriate experts, including agents and actuarial experts. 
The Committee may, in its sole discretion and from time to time, delegate any
administrative or ministerial duties related to the Plan to any officers or
staff of the Company.

 

8.2           Agents.  In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may but need not be counsel to
the Company.

 

8.3           Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

8.4           Indemnity of Committee.  All Employers shall indemnify and hold
harmless the members of the Committee and any Employee to whom duties of the
Committee may be delegated in accordance with Section 8.1, from any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by any such member of the Committee or any such Employee who seeks
indemnification hereunder.

 

8.5           Company Information.  To enable the Committee to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee on all matters relating to the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability, or death of its Participants, and such other pertinent information
as the Committee may reasonably require.

 

ARTICLE 9

Claims Procedures

 

9.1           Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.  If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant.  All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.

 

12

--------------------------------------------------------------------------------


 

9.2           Notification of Decision.  The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90) day period.  In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination.  The Committee shall notify the Claimant in writing:

 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, in which case such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in
Section 9.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

9.3           Review of a Denied Claim.  On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim. 
The Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant.

 

9.4           Decision on Review.  The Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim.  If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

13

--------------------------------------------------------------------------------


 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

9.5           Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 9 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

ARTICLE 10

Beneficiary Designation

 

10.1         Beneficiary.  Each Participant shall have the right, at any time,
to designate his Beneficiary(ies) (both primary as well as contingent) to
receive any Death Benefits payable under the Plan to a beneficiary upon the
death of the Participant.  The Beneficiary(ies) designated under this Plan may
be the same as or different from the Beneficiary(ies) designated under any other
plan of an Employer in which the Participant participates.

 

10.2         Beneficiary Designation; Change; Spousal Consent.  A Participant
shall designate his Beneficiary(ies) by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent.  A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time.  If the
Participant names someone other than his spouse as a Beneficiary, the Committee
may, in its sole discretion, determine that spousal consent is required to be
provided in a form designated by the Committee, executed by such Participant’s
spouse and returned to the Committee.  Upon the acceptance by the Committee of a
new Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled.  The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his death.

 

10.3         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.

 

10.4         No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2, and 10.3 above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his surviving spouse. If the Participant has
no surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

10.5         Doubt as to Beneficiary.  If the Committee has any doubt as to the
proper Beneficiary(ies) to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

 

14

--------------------------------------------------------------------------------


 

10.6         Discharge of Obligations.  The payment of benefits under the Plan
to a Participant’s Beneficiary(ies) shall fully and completely discharge all
Employers and the Committee from all further obligations under this Plan with
respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

 

ARTICLE 11

Trust

 

11.1         Establishment of the Trust.  In order to provide assets from which
to fulfill the obligations of the Participants and their Beneficiaries under the
Plan, the Company may establish a Trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property to the Trust in order to provide for the benefits payments under
the Plan.

 

11.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the Plan Agreement shall govern the rights of the Participants to
receive distributions pursuant to the Plan.  The provisions of the Trust, if
any, shall govern the rights of the Employers, the Participants and the
creditors of the Employers to the assets transferred to the Trust.  Each
Employer shall at all times remain liable to carry out its obligations under the
Plan.

 

11.3         Distributions From the Trust.  Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, if any, and any such distribution shall reduce the Employer’s
obligations under this Plan.

 

11.4         Funding Limitation.  Notwithstanding anything to the contrary in
this Article 11, in no event shall the Company establish or fund any Trust in a
manner or on terms that would result in the imposition of any tax, penalty or
interest under Section 409A(b)(1) of the Code and in no event shall the Company
be obligated to, nor shall it, fund any Trust “in connection with a change in
the employer’s financial health” within the meaning of Section 409A(b)(2) of the
Code.

 

ARTICLE 12

Miscellaneous

 

12.1         Status of the Plan.  The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a), and is intended to be
“unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and
401(a)(1).  The Plan shall be administered and interpreted (i) to the extent
possible in a manner consistent with the intent described in the preceding
sentence, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations to avoid the assessment of any tax, penalty or interest
thereunder.

 

12.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer.  For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

15

--------------------------------------------------------------------------------


 

12.3         Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant.  An Employer shall have no
obligation to the Participant under the Plan except as expressly provided in the
Plan and his Plan Agreement.

 

12.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

12.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between any
Employer and the Participant.  Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement.  Nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
any Employer or to interfere with the right of any Employer to discipline or
discharge a Participant at any time.

 

12.6         Furnishing Information.  A Participant or his Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

12.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as applicable, in all cases where they would so apply.

 

12.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

12.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflict of laws principles.

 

12.10       Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

16

--------------------------------------------------------------------------------


 

Guess?, Inc.

Director of Human Resources

1444 South Alameda Street

Los Angeles, CA 90021

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

12.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of each Participant’s Employer and its successors and assigns and such
Participant and the Participant’s designated Beneficiaries.

 

12.12       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

12.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

12.14       Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate, prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as applicable, and shall be a
complete discharge of any liability under the Plan for such payment amount.

 

12.15       Court Order.  The Committee is authorized to comply with any court
order in any action in which the Plan or Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan.  Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

12.16       Insurance.  The Employers, on their own behalf or, if applicable, on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of a Participant, in such amounts and in such
forms as the Employer or trustee of the Trust may elect.  The Employers or the
trustee of the Trust, as applicable, shall be the sole owner and beneficiary of
any such insurance.  The Participant shall have no interest whatsoever in any
such policy or policies, and at the request of the Employers shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to whom the Employers have
applied for insurance.

 

17

--------------------------------------------------------------------------------


 

12.17       Legal Fees To Enforce Rights After Change in Control.  The Company
and each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan.  In these
circumstances, the purpose of the Plan could be frustrated.  Accordingly, if,
following a Change in Control, (i) a Participant or Beneficiary institutes any
litigation or other legal action which seeks to recover benefits under the Plan
or which otherwise asserts that the Committee, the Company, the Employer or any
successor entity to the Company or the Employer has failed to comply with any of
its obligations under this Plan or any agreement thereunder with respect to such
Participant or Beneficiary, or if the Committee, the Company, the Employer or
any other person takes any action to declare this Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant or Beneficiary the benefits intended to be provided
under the Plan, and (ii) the Participant or Beneficiary retains counsel in
connection with such litigation or legal action, then, if the final decision of
a court of competent jurisdiction determines that the Participant or Beneficiary
has prevailed with respect to all or part of such litigation or legal action the
Company and such Employer (who shall be jointly and severally liable) shall be
required to pay the reasonable attorneys fees and expenses of the Participant or
Beneficiary in connection with the initiation or defense of such litigation or
legal action with respect to such matters, whether by or against the Committee,
the Company, the Employer or any director, officer, shareholder or other person
affiliated with the Company, the Employer or any successor thereto in any
jurisdiction.  If the Company or such Employer reimburses the Participant or
Beneficiary for any such legal fees, such reimbursement shall be made within
thirty (30) days of the date of the court’s final decision.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan document, originally adopted as of October 31,
2005, is hereby amended and restated as of December 18, 2008.

 

 

 

“Company”

 

 

 

Guess?, Inc., a Delaware corporation

 

 

 

 

 

/s/ Dennis R. Secor

 

 

 

By:

Dennis R. Secor

 

Title:

Senior Vice President and Chief Financial Officer

 

19

--------------------------------------------------------------------------------
